                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

MILTON EBANKS and SHIRLEY )
ANN EBANKS,                    )
                               )
                   Plaintiffs, )
                               )
v.                             )              CIVIL ACTION FILE
                               )              NO. ______________
NLH CORPORATION,               )
                               )
                  Defendant. )
                               )

                           NOTICE OF REMOVAL

      Defendant NLH Corporation (“NLH”) hereby gives notice of the removal of

the civil action known as Milton Ebanks and Shirley Ann Ebanks v. NLH

Corporation, Civil Action No. 2020CV343913 (the “Superior Court Action”) from

the Superior Court of Fulton County, Georgia, to the United States District Court

for the Northern District of Georgia, Atlanta Division, and in support thereof

states as follows:
                                 BACKGROUND

                                           1.

      Plaintiffs Milton Ebanks and Shirley Ann Ebanks filed the Superior Court

Action on December 23, 2020, naming NLH as Defendant. True and correct copies

of all process, pleadings and orders received by NLH in said civil action are

attached hereto as Exhibit A.

                                           2.

      NLH has not been served with process.

                                           3.

      This Notice of Removal is filed within 30 days after receipt by NLH, through

service or otherwise, of the complaint setting forth the claim for relief upon which

this action is based, and, therefore, it is timely within the provisions of 28 U.S.C.

§1446(b).

                                     PARTIES

                                           4.

      Plaintiffs are citizens of the State of Georgia.




                                          2
                                                5.

       NLH was at the time of the commencement of this action and has been at all

times thereafter, through and including the present time, a Missouri corporation with

its principal place of business in the State of Missouri.

                            GROUNDS FOR REMOVAL

                                                6.

       Removal is proper because this Court has Subject Matter Jurisdiction under

28 U.S.C. § 1332.

                                                7.

       The United States District Courts are vested with jurisdiction in this case

under 28 U.S.C. § 1332 because the amount in controversy exceeds $75,000.00 and

the parties are citizens of different states.

                                                8.

       With respect to the amount in controversy, Plaintiff seeks to enjoin NLH from

foreclosing on real property located at 1380 Forest Parkway, Lake City, GA 30260.

(Compl. at ¶ 5). And when a plaintiff seeks non-monetary relief, the amount in

controversy is the monetary value of the object of the litigation from the plaintiff's

perspective. See Federated Mut. Ins. Co. v. McKinnon Motors, LLC, 329 F.3d 805,




                                                3
807 (11th Cir. 2003); Owners Ins. Co. v. James, 295 F. Supp. 2d 1354, 1358 (N.D.

Ga. 2003).

                                               9.

      The amount in controversy exceeds $75,000.00 because according to the

Clayton County tax records, the Property has a market value of $271,500.00 (See

printout from the Clayton County Tax Assessor’s website last visited on December

28, 2020, a copy of which is attached hereto as Exhibit B). Thus, the amount in

controversy exceeds $75,000.00 based on the monetary value of the object of the

litigation from the plaintiff's perspective.

                                               10.

      As set forth above in Paragraphs 4 and 5, Plaintiffs are citizens of Georgia and

Defendant is a not citizen of Georgia.               Consequently, complete diversity of

citizenship exists between Plaintiffs and Defendant.

                                               11.

      Given that the Court has original jurisdiction as shown above, removal of this

action is proper under 28 U.S.C. § 1446 because:

      (a)    this Notice of Removal is being filed within thirty (30) days of the
             Defendant’s receipt (through service or otherwise) of the Complaint;

      (b)    this Notice of Removal is being filed within one (1) year of the date of
             commencement of the action for removal purposes; and



                                               4
      (c)    Defendant has not previously sought similar relief.

                                            12.

      Venue for removal of this action to this Court is proper because it is the district

court of the United States for the district and division in which the state civil action

being removed is pending within the meaning of 28 U.S.C. § 1441 and § 1446(a).

                                            13.

      A copy of the Notice of Removal will be contemporaneously filed with the

Superior Court of Fulton County, Georgia. A copy of the filing with the Superior

Court without exhibits is attached hereto as Exhibit C.

      WHEREFORE, NLH respectfully requests that the entire action referred to

hereinabove proceed in the United States District Court for the Northern District of

Georgia, Atlanta Division, and that no further proceeding be held in said case in the

Superior Court of Fulton County, Georgia.

      Respectfully submitted, this 28th day of December, 2020.


                                 s/ Gregory M. Taube
                                 Gregory M. Taube
                                 Georgia Bar No. 699166

                                 Attorney for Defendant




                                           5
NELSON MULLINS RILEY & SCARBOROUGH LLP
201 17th Street, N.W., Suite 1700
Atlanta, GA 30363
(404) 322-6000 (Phone)
(404) 322-6050 (Fax)
greg.taube@nelsonmullins.com




                           6
                     CERTIFICATE OF COMPLIANCE

      Pursuant to the Civil Local Rules of Practice for the United States District

Court for the Northern District of Georgia, this is to certify that the foregoing

complies with the font and point selections approved by the Court in Local Rule

5.1C. The foregoing was prepared on computer using Times New Roman font (14

point).

      This 28th day of December, 2020.


                               s/ Gregory M. Taube
                               Gregory M. Taube
                               Georgia Bar No. 699166

                               Attorney for Defendant

NELSON MULLINS RILEY & SCARBOROUGH LLP
201 17th Street, N.W., Suite 1700
Atlanta, GA 30363
(404) 322-6000 (Phone)
(404) 322-6050 (Fax)
greg.taube@nelsonmullins.com




                                         7
                         CERTIFICATE OF SERVICE

      I hereby certify that I have this day served the within and foregoing NOTICE

OF REMOVAL by depositing a copy of same in the United States Mail in a properly

addressed envelope with sufficient postage affixed thereto to ensure delivery to the

following:


Grady Roberts
Roberts Law LLC
4470 Satellite Blvd, Suite 101
Duluth, GA 30096

      This 28th day of December, 2020.


                                 s/ Gregory M. Taube
                                 Gregory M. Taube
                                 Georgia Bar No. 699166

                                 Attorney for Defendant

NELSON MULLINS RILEY & SCARBOROUGH LLP
201 17th Street, N.W., Suite 1700
Atlanta, GA 30363
(404) 322-6000 (Phone)
(404) 322-6050 (Fax)
greg.taube@nelsonmullins.com




                                         8
